Published Order Denying Petition To Transfer [Corrected]
This matter is before the Indiana Supreme Court on a petition to transfer jurisdiction filed by the appellant pursuant to Appellate Rule 57, following the Court of Appeals memorandum decision issued on July 14, 2014. The Court has reviewed the decision of the Court of Appeals. Any record on appeal that was submitted has been made available to the Court, along with all briefs filed in the Court of Appeals and all the materials filed in connection with the request to transfer jurisdiction. Each member of the Court has had the opportunity to voice that Justice’s views on the case in conference with the other Justices, and each has voted on the petition to transfer.
Being duly advised, the Court DENIES the appellant’s petition to transfer jurisdiction. This appeal is at an end.
RUSH, C.J., and DICKSON and MASSA, JJ., concur.
DAVID, J., dissents to the denial of transfer with separate opinion, in which RUCKER, J., joins.